DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
This application is in condition for allowance except for the presence of claims 9 and 10 directed to an invention non-elected without traverse.  Accordingly, claims 9 and 10 have been cancelled.

Allowable Subject Matter
Claims 1, 3-6, and 8 are allowed.
The following is an examiner’s statement of reasons for allowance: The Examiner has reviewed the prior art in light of Applicants' claimed invention and finds that the combined claims define over the prior art. The closest prior art of record, Hayashi et al. (US 2003/0118922, “Hayashi”) in view of Katagami et al. (US 2005/0064305, “Katagami”), do not disclose or suggest: A substrate for a display apparatus comprising: a first substrate made of glass; a translucent coloring layer that includes a plurality of color regions and that overlaps with the first substrate; a first translucent resin layer that is formed on the first substrate and is covered with the translucent coloring layer at boundaries of the color regions; a light shielding layer that overlaps with the first translucent resin layer on an opposite side to the first substrate side: and a second translucent resin layer that overlaps with the translucent coloring layer and the light shielding layer on the opposite side to the first substrate side, wherein a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782